DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 17-23 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 09/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/23/2020 is withdrawn.  Claims 12-16, directed to a nonelected group are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a heart valve prosthesis that includes the combination of recited limitations in claims 1, 12, 17, and 21. The art alone or in combination did not teach wherein (Claims 1 and 12) a valve anchor having at least one U-shaped member extending about a longitudinal axis of the valve anchor, the U-shaped member having a peak portion and a base portion, the peak portion having an engagement area, the valve anchor being expandable from a compressed configuration for engaging a native valve structure, wherein the peak portions of adjacent U-shaped members are coupled together to form a respective engagement area, wherein the link mechanism limits axial movement of the valve frame relative to the valve anchor when captured within the peak portion engagement area; (Claim 17) the U-shaped member having a peak portion and a base portion therebetween, the peak portion having an engagement area wherealong a link mechanism can be captured for limiting axial movement of link mechanism coupled thereby to the valve anchor and limiting movement of the link mechanism along the U-shaped member, the valve anchor being expandable from a compressed configuration for engaging a native valve structure; (Claim 21) a suture interconnecting the valve anchor with the valve frame, the suture being coupled to the valve frame and being slidably coupled to the valve anchor, the suture having a weave pattern in which the suture extends from (i) a first circumferential position at the valve frame, (ii) then to the first leg of the first U-shaped member, (iii) then to the second leg of the second U-shaped member, (iv) and then to the first circumferential position or a second circumferential position at the valve frame, different from the first circumferential position, the suture being slidable along each U-shaped member from the base portion to be captured within the peak portion engagement area for limiting axial movement of the valve frame relative to the valve anchor. The closest prior art of record Zhang (U.S. Patent Publication No. 2010/0249916) and Zhang (U.S. Patent Publication No. 2016/0015512) fails to disclose the limitations above and additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771